PATTERSON, Judge.
Appellee Matlock pleaded guilty to burglary of a dwelling and battering an occupant therein (Count I) and petit theft (Count II). At sentencing, the trial judge departed downward from the recommended guidelines range based on appellee’s age of 17 and his minimal prior record. The state *245appealed, claiming that the reasons for departure were invalid. We reverse.
Neither of the reasons set forth by the trial court are valid. The defendant’s prior record was included in his guidelines score, so it cannot be considered as a basis for departure. See State v. Davis, 537 So.2d 192 (Fla. 2d DCA 1989). Nor may the defendant’s age, standing alone, support departure. State v. Riley, 530 So.2d 1081 (Fla. 3d DCA 1988). Because neither of the trial court’s reasons for departure were valid, we reverse and remand for sentencing within the recommended range.
SCHEB, A.C.J., and PARKER, J., concur.